Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8-9, and 15 are currently pending. Claims 2-7, 10-14, and 16-20 are canceled in the Dec. 23, 2021 response to Oct. 08, 2021 Office action.  Claims 1, 8-9, and 15 have been amended as shown in the Dec. 23, 2021 response to Office action. 

Election/Restrictions – Election by Original Presentation
Amended claims 1, 8-9, and 15 filed on December 23, 2021 presenting only claims drawn to a non-elected invention is non-responsive (see MPEP § 821.03) and has not been entered. These clams are not readable on the elected invention previously claimed because: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Invention I: original claims 1-20, drawn to a method/computer program product/computer system for selecting an amount of details for a response based on a determined user’s context and presenting the response to the user, classified in CPC G06N5/022, G06N20/00, and G06F16/24522.
II. Invention II: amended claims 1, 8, 9 and 15, drawn to a method/computer program product/computer system for determining a tone of a user and whether the tone exceeds a threshold level  of urgency, identifying and retrieving an annotation by , classified in CPC G10L17/26, H04M3/436, G06K15/00, H04M2201/40, H04M3/5116, G05F40/30, G10L25/63, and G10L15/20.

The inventions are distinct from and independent of each other because:
Inventions I and II are directed to related methods/processes/products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. (MPEP § 806.05(j)). 
In the instant case, the “drawn to a method/computer program product/computer system for selecting an amount of details for a response based on a determined user’s context and presenting the response to the user as claimed in Invention I are mutually exclusive to the “method/computer program product/computer system for determining a tone of a user and whether the tone exceeds a threshold level  of urgency, identifying and retrieving an annotation by comparing the user’s tone to a predetermined tone specified in the annotation, and generating a deflated response by deleting sentences or phrases as specified in the annotation from the base response  as claimed in Invention II. 
These two inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. They do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The method/computer program product/computer system of Invention I does not need to be performed by determining a tone and generating a deflated version of the base response by matching a tone of a user’s input with a predetermined tone specified in an annotation and further by deleting phrases or sentences from a base response as specified in an annotation, as required by Invention II. The method of Invention II does not need to select an amount of detail for the response to a question based on the context of the user, as required by Invention I, because Invention II already explicitly recites that the sentences or phrases to be deleted from a base response are specified in an annotation.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the three inventions belong to different classification: Invention I would require a search in at least CPC G06N5/022, G06N20/00, and G06F16/24522, along with a unique text search. Invention II would not be searched as above and would instead require a search in at least CPC G10L17/26, H04M3/436, G06K15/00, H04M2201/40, H04M3/5116, G05F40/30, G10L25/63, and G10L15/20, along with a unique text search. 
Since applicant has received an action on the merits for the originally presented invention, this invention (Invention I) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 8-9, and 15 are withdrawn from consideration as being directed to a non-elected invention, and the amendment filed on December 23, 2021 canceling claims 2-7, 10-14, and 16-20 drawn to the elected invention and presenting only claims 1, 8-9, and 15 that have been amended to a non-elected invention is non-responsive (MPEP § 821.03) and thus has 
Because the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852. The examiner can normally be reached Monday-Friday 6:00AM-5:00PM PST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/E.C.T./Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126